Citation Nr: 1740645	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-16 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

An April 2015 Board decision denied entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In a November 2016 Memorandum Decision, the Court set aside the Board's April 2015 decision denying the Veteran's claim for entitlement to a TDIU and remanded the matter for further proceedings.  The Court found that when addressing whether the Veteran is able to secure or follow substantially gainful employment, the Board did not discuss the types of sedentary occupations the Veteran may be qualified to perform, given his prior work experience.
 
The Board notes that in a September 2016 rating decision, the RO denied the Veteran's claim for service connection for posttraumatic stress disorder (PTSD).  In March 2017, the Veteran perfected a substantive appeal; however, this matter has yet to be certified to the Board, as the RO is undergoing further development upon receipt of additional records from the Veteran.  As such, this matter is not before the Board.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

The Veteran's service-connected disabilities include lumbar spine disc disease with degenerative changes, rated 40 percent; radiculopathy of the right lower extremity, rated 20 percent; radiculopathy of the left lower extremity, rated 20 percent; tinnitus, rated 10 percent; left knee strain, rated 10 percent; and left knee laxity, rated 0 percent.  The Veteran's combined service-connected disability rating at this time is 70 percent.  

The Veteran underwent a VA examination in August 2012 for his lumbar spine disability.  The examiner found the Veteran's spine disability did not impact his ability to work.  The examiner stated the Veteran received Social Security disability benefits, but not because of his lumbar spine disability.  No further rationale was provided.  

The Veteran was afforded an additional VA examination in November 2012 for his knees and lower legs.  The examiner found the Veteran's knees and lower leg disorders did not impact his ability to work.  The examiner opined that the Veteran's left knee disability and lumbar spine disability, along with his service-connected radiculopathy of the lower extremities, would likely prevent physical and demanding work, such as construction, as the veteran's back and left knee would likely be aggravated from this type of employment.  The examiner opined that Veteran's tinnitus would not be affected by physical or sedentary work, but did not provide any rationale for the opinion.  Additionally, the examiner opined that the Veteran's lumbar spine disability, with radiculopathy, and his left knee disability would not be aggravated by sedentary work, such as clerical work, which did not demand excessive ambulation or filing.

The November 2016 Memorandum Decision by the Court set aside the Board's April 2015 decision denying entitlement to a TDIU and remanded the matter for further development.  Specifically, the Board was instructed to discuss the Veteran's educational background and prior work experience when addressing whether the Veteran is able to perform sedentary work.  The Court noted that the Veteran's August 2012 and November 2012 VA examination opinions did not provide adequate rationale, as the examiners failed to consider the Veteran's reported symptoms that he is unable to stand or sit for more than ten minutes.  Additionally, the Court noted that the examiners did not discuss whether the Veteran's current pain medication (morphine sulfate) may have an effect on his alertness and ability to concentrate in a work environment.

The Board agrees with the Court's assessment of the August 2012 and November 2012 VA medical opinions.  The August 2012 VA examination opinion regarding the Veteran's lumbar spine disability is conclusory in nature and does not contain adequate rationale.  The examiner found the Veteran was employable, but did not address the effects of the Veteran's reported flare-ups of his lumbar spine, which limited his ability to stand or sit for more than ten minutes, on his ability to obtain substantially gainful employment.  Further, the examiner did not address whether the Veteran's current pain medication (morphine sulfate) would impact his ability to concentrate and his productivity levels in a work environment.  

The November 2012 VA examination opinion regarding the Veteran's lumbar spine disability, left knee disability, radiculopathy of the right and left lower extremities, and tinnitus on his employability is also conclusory in nature and does not provide adequate rationale.  Although the examiner stated the Veteran would not be precluded from engaging in sedentary employment, the examiner did not address the impact of the Veteran's education, training, and prior work experience on his ability to obtain such sedentary employment.  For these reasons, the Board finds that a remand is necessary for a new examination.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the impact of the Veteran's service-connected disabilities (lumbar spine disability, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, left knee disability, and tinnitus) alone or in the aggregate, on the Veteran's employability.  The examiner should interview the Veteran as to his education and employment history.  The examiner should provide an assessment of the functional impairment associated with the Veteran's service-connected disabilities as related to the Veteran's ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks.  If the Veteran is found able to engage in gainful employment, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.  

In rendering the requested opinion, the examiner should specifically consider:  (1) the Veteran's level of education, special training, and prior work experience; (2) the Veteran's reported symptoms, including pain on movement and being unable to sit or stand for more than 10 minutes at a time; and (3) the effects of any prescribed medications on the Veteran's concentration, alertness, and productivity in a work environment.

The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  A complete rationale for any opinion expressed should be provided.  If an opinion cannot be provided without resort to speculation, the examiner should state why an opinion cannot be provided, and whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. After completing all indicated development, the AOJ should readjudicate the Veteran's claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




